DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.
Applicant's amendments and remarks, filed 08/27/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Interview Statement
Applicant's summary of the interview on 08/26/2020 has been reviewed and is complete and accurate. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 01/20/2021 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to prior application 13/068,002, filed 04/29/2011, and  provisional application 61/343,575, filed 04/29/2010,  is acknowledged and is proper in view of the ADS filed 08/02/2017. 
Status of Claims
Claim(s) 1, 4, 6, 7, 10, 11, 14, 17, 21, and 26-33 are under examination. 
Claim(s) 2, 8, 9, 12, 13, 15, 16, 18-20 are withdrawn. Claims 3, 5, 22-25 cancelled.

Withdrawn Rejections/Objections
The objection to the specification due to browser-executable code is withdrawn in view of the amended specification filed 08/27/2020 and MPEP § 608.01.
The rejection of claims 1, 4, 6, 7, 10, 11, 14, 17, 21, and 26-32 under 35 USC 101 is withdrawn in view of applicant’s amendments and argument that the instant claims provide an improvement to the technology supported by the declaration by Stephen Benz, filed 05/17/2019. In particular, the Benz declaration states that the instant claims (1) provide for accurately predicting pathway activity using a trained pathway model comprising directed graphs and (2) “avoid the need” to perform steps for measuring pathway activity, thereby saving time and money. 
The rejection of claims 1, 4, 6, 10, 11, 17, 21, 26, 27, 28, 30, 31, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarca et al. (Bioinformatics, Jan. 2009, vol. 25, no. 1, pp. 75-82; E-Pub. Date: Nov 5, 2008) is withdrawn in view of applicant’s amendments. 
The rejection of claims 1, 4, 6, 7, 10, 11, 14, 17, 21, 26-32 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 6-7, and 9-18 of  US copending Application No. 14/577522 is withdrawn in view of the terminal disclaimer filed 01/22/2021. 
The rejection of claims 1, 4, 6, 7, 10, 11, 14, 17, 21, 26-32 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 5-7, 9-12, 15, 16, 19, 20, 21, and 22 of US copending Application No. 15/667535 is withdrawn in view of the terminal disclaimer filed 01/22/2021. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claim(s) 1, 4, 6, 7, 10, 11, 14, 17, 21, and 26-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Amended claim(s) 1 and 26 now recite the term “incorporating the measured attributes…into a data structure”. The specification teaches structural pathway models [0081, 0109] and pathway structures [0170, 0200, 0206, 0270] but these are what is being claimed. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for this limitation in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claim(s) 1, 4, 6, 7, 10, 11, 14, 17, 21, 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
Claims 1 and 26 recites, inter alia, functional language specifying desired results and/or specific functions including: 
train a probabilistic pathway model representing a pathway network of a cellular process of cells…by: 
incorporating measured attributes…into a data structure as nodes connected by edges in directed graphs…; 
determining the influence levels by iteratively changing the influence levels in the directed graphs for the  tissue samples…;
estimate at least one assumed attribute in the probabilistic pathway model using measured attributes…connected via edges in the probabilistic pathway model to the at least one assumed attribute…;
infer an integrated pathway activity…based on at least one of the measured attributes other than for the first protein…;

In this case, the training of the ‘pathway model’ appears to be a critical aspect of the invention. However, the incorporating, determining, and estimating steps by which the training is presumably achieved are not limited to comprise any specific Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc). 
A review of the specification generally teaches that factor graphs have been used to model expression data, and that probabilistic graphical models (PGMs) have been developed for learning causal networks compatible with multiple levels of observations, citing efficient algorithms available to learn pathways automatically [see pages 5-6]. At best, the specification provides a limited discussion of training a pathway model by assessing the equality of an E-M training procedure trained on cell-line data [0170, 0240]. These teachings, however, are not sufficient as they are not commensurate in scope with what is claimed (i.e. they do not disclose the model that is being trained and the design criteria and evaluation criteria required to train a model to perform the full scope of what is claimed). A disclosure of a computer used for performing these functions must include sufficient discussion of algorithm(s) that transform a general purpose computer to the special purpose computer programmed to perform the specific claimed function. It is not enough that one skilled in the art could write a program to train a model to predict pathway activities, since there must be an explanation of how the computer or processor performs the specialized claimed functions. This position is additionally supported by what is known in the art. 
For example, Dobra et al. (Journal of Multivariate Analysis 90; 2004; pp. 196–212) teaches the use of directed graphs for predicting patterns in gene expression data. In particular, Dobra teaches that explicit rules are necessary for constructing well defined directed graphs from regression equations [pages 197-198, 200-204, and Section 4]. Thus, the artisan cannot simply rely upon the general knowledge that training a model to predict patterns in gene expression data merely requires collecting data, selecting and training a model, and then evaluating and optimizing the model to perform as claimed. 
Tarca et al. (Bioinformatics, Jan. 2009, vol. 25, no. 1, pp. 75-82; E-Pub. Date: Nov 5, 2008) teaches building a probabilistic pathway model representing a gene signaling network [Abstract, Section 2, entire; page 76, col. 2] that uses gene expression attributes 
Lastly, the post-filing art of Xie et al. (IEEE International Conference on Bioinformatics and Biomedicine; BIBM; 2016; pp.676-681) teaches computer programs for training a model for predicting gene expression from genotype data (section II). 
Thus, the art provides evidence that training a model for predicting pathway activity is not an arbitrary design consideration but, instead, requires knowledge of data specific model parameters and algorithms and model validation criteria which have not been sufficiently disclosed in the specification. 
Furthermore, to the extent that mathematical models and/or algorithms are interpreted as data structures, there is this is no evidence that applicant has actually disclosed sufficient correlations between a pathway model and directed graphs for the achieving the full scope of what is being claimed (namely inferring an integrated pathway activity based on measured attributes and directed graphs). Therefore, the specification does not establish a reasonable structure-function correlation. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added). 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the computer and necessary algorithms to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).



Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 4, 6, 7, 10, 11, 14, 17, 21, 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 26 is/are also rejected due to said dependency. 
Amended claim(s) 1 and 26 now recite the term “incorporating the measured attributes…into a data structure”. It is unclear as to the metes and bounds of the claimed “data structure” such that one of skill in the art would recognize what structural limitation is intended based on common knowledge in the art, since one of ordinary skill in the art could envision both software and hardware configurations (e.g. a program and a database). The specification provides conflicting descriptions of this term without any limiting definition, e.g. structures associated with models and exons [0170, 0200, 0206, 0270], and does not correlate any specific structures with the claimed structure. Clarification is requested by amending the claims to clarify what specific structure or equivalent is intended. 
Amended claims 1 and 26 recite “train a probabilistic pathway model…by” following by five different positive process limitations (e.g. incorporating…; determining…; estimate…; infer an integrated pathway activity…; and present…a numerical difference…). It is unclear which of the five positive process limitations are associated with the “training” step and which are distinct process limitations (making use of the trained pathway model). Clarification is requested via amendment. The examiner suggests amending the claim by numbering the sub-steps associated with “training”. 
wherein the directed graphs include influence levels representing biological pathway interactions as edges between nodes of biological elements of the directed graphs, where the influence levels are shared across the directed graphs and modify activity values of biological elements in the directed graphs to obtain activity values of subsequent nodes of biological elements in the directed graphs.” This phrase is problematic for the following reasons. 
(1) It is unclear what limiting effects is/are intended by the above “wherein” clauses.  In particular, the “incorporating” step is broadly construed as a step for collecting data (i.e. the usual first step for model training). However, the phrase “wherein the directed graphs include influence levels representing biological pathway interactions as edges between nodes…of the directed graphs” is confusing because it does not further limit the type of measured attribute data being used nor does it further limit the method by which said data is being collected or incorporated into a data structure (i.e. it merely limits the directed graphs to include influence levels. A review of the specification teaches constructing a list of factors and “converting” a pathway into a directed graph [0153-0154], however, this is not what is being claimed and no limiting definitions or examples are presented that would serve to clarify the confusion with regards to the claimed “training”. For these reasons, it is unclear what limiting effect of the training or incorporating step is/are intended. Clarification is requested via amendment.
(2) Similarly, it is unclear what limiting effect is intended by the phrase “where the influence levels are shared across the directed graphs and modify activity values of biological elements in the directed graphs to obtain activity values of subsequent nodes of biological elements in the directed graphs.” As discussed above, this phrase does not further limit the type of measured attribute data being used nor does it further limit the method by which said data is being collected or incorporated into a data structure (i.e. it merely limits the directed graphs to include influence levels. Moreover, this phrase suggests a functional limitation that has nothing to do with training a model (e.g. modifying activity values). For these reasons, it is unclear what limiting effect of the training or incorporating step is/are intended. Clarification is requested via amendment.
(3) Lastly, upon closer inspection, there is no correction between the directed graphs and activity values and the claimed pathway model that is being trained. 
Amended claims 1 and 26 recite “determining the influence levels by iteratively changing the influence levels in the directed graphs for the tissue samples and obtaining the activity values in the directed graphs for the tissue samples.” This limitation is problematic for the following reasons. 
(1) The determining step is confusing because the previously recited “incorporating” step already provides directed graphs that include “influence levels”, i.e. the influence levels have presumably already been determined in order for them to have been included into the directed graph. Clarification is requested via amendment. The examiner suggesting amending the claim to delete the term “determining” and simply recite iteratively modifying or changing the influence levels, for example. 
(2) With regards to the steps of “determining the influence levels” and “obtaining” activity values, there is no correction between the directed graphs and activity values and the claimed pathway model that is being trained. Therefore, it is unclear in what way these steps further limit the training step since they have nothing to do with “training a probabilistic model” (which is the intended function). Furthermore, such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. A review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. As a result, the claimed “determining” step fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim” by generically encompassing all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. Clarification is requested via amendment. The examiner suggests, for example, amending the claim to incorporate specific mathematical techniques, equations, or prose equivalent that a suitably programmed computer would execute in order to achieve the claimed results.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1, 4, 6, 7, 10, 11, 14, 17, 21, 26-32 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 7, 10-13  of US copending Application No. 13/068,002. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons. In the present case, the instant claims and reference claims for these applications are not identical. However, claim 1 of the copending reference application recites all of the instantly claimed limitations of the instant claim 1, plus additional limitations.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) are anticipated by the narrower reference claims, discussed above, of the co-pending application.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619